Order entered April 13, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01131-CR
                                       No. 05-14-01132-CR
                                       No. 05-14-01133-CR

                          JERROD DEMOUN PRESTON, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee


                       On Appeal from Criminal District Court No. 2
                                  Dallas County, Texas
              Trial Court Cause Nos. F13-72559-I, F14-56011-I, & F14-70597-I



                                             ORDER
        Appeal Nos. 05-14-01131-CR, 05-14-01132-CR, and 05-14-01133-CR are set for

submission on April 14, 2015 without oral argument. The Court has before it appellee the State

of Texas’s April 13, 2015 First Motion for Extension of Time to File State’s Response Brief.

Appellee tendered its brief with its motion. We GRANT appellee’s motion to extend time for

filing its brief in these appeals and direct the Clerk to file appellee’s brief effective the date of

this order.



                                                       /s/    ROBERT M. FILLMORE
                                                              PRESIDING JUSTICE